MEMORANDUM **
Jose de Jesus Martin Munoz and Gloria Leticia Morales-Gonzalez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen. We deny the petition for review.
Petitioners contend the BIA erred in denying their motion to reopen based on the exceptional and extremely unusual hardship to their qualifying relatives. Petitioners, however, have not demonstrated that the BIA abused its discretion in denying their motion to reopen. See Fernandez v. Gonzales, 439 F.3d 592, 596-600 (9th Cir .2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.